    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 1 of 8
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     October 15, 2020
                         UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
  Plaintiff,                                    §
                                                §
               v.                               §        CRIMINAL NO. 2:12-418-7(S)
                                                §
RAMON ZAMORA,                                   §
  Defendant.                                    §

                        MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Ramon Zamora’s Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1) (D.E. 1071), to which the United States of

America (the “Government”) has responded (D.E. 1074) and Defendant has replied (D.E.

1078). For the reasons stated below, Defendant’s motion is DENIED.

I. BACKGROUND

       Between 2010 and 2012, Defendant was involved in a conspiracy of at least a dozen

individuals to smuggle more than 30,000 kilograms of marijuana from Mexico into the

United States. Defendant was employed as a worker at a ranch near the border and often

oversaw the transport and storage of drugs on the ranch. He also participated in counter-

surveillance and was to alert his coconspirators as to the activities of the U.S. Border Patrol.

Evidence presented at sentencing showed that Defendant carried a handgun with him

during transactions related to the drug trafficking conspiracy.

       Defendant’s original 360-month sentence for conspiracy to possess with intent to

distribute more than 1,000 kilograms of marijuana was reduced to 292 months under

Amendment 782 to the U.S. Sentencing Guidelines. He has served roughly 100 months

                                               1
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 2 of 8




(34%) of his 292-month sentence and has a projected release date, after good time credit,

of April 1, 2033.

       Defendant previously moved the Court for compassionate release based on a

debilitating medical condition. The Court denied the motion because: (1) Defendant had

not offered any evidence supporting his claims of medical debilitation or identified the

“medical issues” from which he allegedly suffers, and (2) he failed to demonstrate that he

is not a danger to society if released. D.E. 1038, 1040.

       Defendant now moves the Court to reduce his sentence to time served and/or order

his release to home confinement because his underlying medical conditions (obesity, type

II diabetes, hypertension, and hyperlipidemia) make him particularly vulnerable to severe

illness or death should he contract COVID-19 while in prison. On June 22, 2020, Defendant

submitted an administrative request for compassionate release in light of his underlying

health conditions and the ongoing COVID-19 pandemic. The warden of FCI Big Spring

denied Defendant’s request on July 27, 2020, explaining that his concerns about potentially

contracting COVID-19 did not currently warrant early release and that he was ineligible

for home confinement because he has a deportation order from Immigration and Customs

Enforcement.

       II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—
               The court may not modify a term of imprisonment once it has
               been imposed except that—

                                             2
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 3 of 8




                 (1) in any case—
                     (A) the court, upon motion of the Director of the Bureau
                     of Prisons, or upon motion of the defendant after the
                     defendant has fully exhausted all administrative rights
                     to appeal a failure of the Bureau of Prisons to bring a
                     motion on the defendant’s behalf or the lapse of 30 days
                     from the receipt of such a request by the warden of the
                     defendant’s facility, whichever is earlier, may reduce
                     the term of imprisonment (and may impose a term of
                     probation or supervised release with or without
                     conditions that does not exceed the unserved portion of
                     the original term of imprisonment), after considering
                     the factors set forth in section 3553(a) to the extent that
                     they are applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

      (A) Medical Condition of the Defendant.—

           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of
           life expectancy (i.e., a probability of death within a specific time period)
           is not required. Examples include metastatic solid-tumor cancer,
           amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
           advanced dementia.

           (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive impairment, or
             (III) experiencing deteriorating physical or mental health because of
             the aging process,




                                              3
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 4 of 8




              that substantially diminishes the ability of the defendant to provide
              self-care within the environment of a correctional facility and from
              which he or she is not expected to recover.

       (B) Age of the Defendant. –

           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process;
           and (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less;

       (C) Family Circumstances. –

          (i) The death or incapacitation of the caregiver of the defendant’s
          minor child or minor children.

          (ii) The incapacitation of the defendant’s spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.

       (D) Other Reasons. –

           As determined by the Director of the Bureau of Prisons, there exists in
           the defendant’s case an extraordinary or compelling reason other than,
           or in combination with, the reasons described in subdivisions (A)
           through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and


                                             4
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 5 of 8




characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the

nature and circumstances of the offense; the need for the sentence to reflect the seriousness

of the offense, promote respect for the law, and provide just punishment for the offense;

the need to deter criminal conduct and protect the public from further crimes of the

defendant; the need to provide the defendant with, among other things, any needed medical

treatment; and the various kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

       A review of a motion for release based on COVID-19 is highly fact-intensive
       and dependent on the specific conditions of confinement and medical
       circumstances faced by the defendant. Hence, a prisoner cannot satisfy his
       burden of proof by simply citing to nationwide COVID-19 statistics,
       asserting generalized statements on conditions of confinement within the
       BOP, or making sweeping allegations about a prison’s ability or lack thereof
       to contain an outbreak. . . . [T]he rampant spread of the coronavirus and the
       conditions of confinement in jail, alone, are not sufficient grounds to justify
       a finding of extraordinary and compelling circumstances. Rather, those
       circumstances are applicable to all inmates who are currently imprisoned and
       hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

       “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

                                              5
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 6 of 8




III. ANALYSIS

       Defendant is 59 years old and suffers from type II diabetes, hypertension,

hyperlipidemia, and morbid obesity. He is bound to a wheelchair and unable to walk or

stand for any length of time, but he can use his legs and feet to move the wheelchair. He

also suffers from edema and exertional dyspnea (shortness of breath during physical

activity). Defendant states that the combined effects of these conditions heighten his risk

of severe illness or death if he contracts COVID-19, which is more likely in a prison setting

due to his inability to practice social distancing or undertake other protective measures.

According to the Centers for Disease Control and Prevention, adults of any age who are

obese or have type II diabetes are at an increased risk of severe illness from COVID-19,

and adults with hypertension might be at an increased risk. People with Certain Medical

Conditions, CDC (Oct. 6, 2020), https://www.cdc.gov/coronavirus/ 2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.

       The Government acknowledges that Defendant is at an increased risk for severe

illness from COVID-19 by virtue of his underlying medical conditions, but argues that he

could mitigate his recently-onset diabetes and obesity—caused by eating “a lot of candies

from commissary”—and therefore lessen his susceptibility to the harmful effects of

COVID-19, by following his healthcare providers’ advice regarding diet and weight loss.

See D.E. 1071-3. The Government further argues that Defendant’s role as a gun-carrying

lookout for a large-scale drug conspiracy, combined with his ownership of an array of

weaponry, prove he is a public safety risk. The Court agrees.



                                             6
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 7 of 8




       As previously recognized in the Court’s Memorandum Opinion & Order denying

Defendant’s prior motion for compassionate release:

              Defendant’s sentence was enhanced because he carried a
              handgun with him during transactions related to the drug
              trafficking conspiracy. According to his Presentence
              Investigation Report, agents also seized the following items
              from Defendant’s residence during the execution of a search
              warrant: “one hand grenade (not active) and 46 firearms, which
              included several assault rifles, a Thompson submachine gun, a
              tech9 submachine gun, and numerous handguns, magazines for
              the assorted firearms, two ballistic vests, assorted rounds of
              ammunition, four ounces of marihuana, night vision goggles, a
              steel baton, and handcuffs.” D.E. 533, ¶ 41.

              . . . [T]he Court finds that Defendant has failed to meet his
              burden of showing . . . that he “is not a danger to the safety of
              any other person or to the community, as provided in 18 U.S.C.
              § 3142(g).” See USSG § 1B1.13.

D.E. 1040, p. 5.

       The Court has not altered its opinion that Defendant poses a danger to the safety of

the community if released. The Court further finds that, while Defendant is at an increased

risk of severe illness should he contract COVID-19, the § 3553(a) factors, as considered in

the specific context of the facts of his case, do not warrant a reduction in his sentence.

Specifically, releasing Defendant more than 16 years early, when he has served a third of

his sentence, would not would not reflect the seriousness of the offense, promote respect

for the law, or provide just punishment for the offense, nor would it deter criminal conduct

or protect the public from further crimes.




                                             7
    Case 2:12-cr-00418 Document 1080 Filed on 10/15/20 in TXSD Page 8 of 8




IV. CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Compassionate Release Pursuant

to 18 U.S.C. § 3582(c)(1) (D.E. 1071) is DENIED.

      ORDERED on this 15th day of October 2020.



                                               ________________________________
                                                   NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




                                          8
